DETAILED ACTION
 
 
1.            This office action is a response to the Application/Control Number: 16206909 filed 11/30/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.

Claims Status
3.	This office action is based upon claims received on 08/24/2020, which replace all prior submitted versions of the claims.
-Claims 4, 12, and 19 are cancelled
-Claims 1, 3, 5-7, 9, 11, and 13-15 are amended.
-Claims 1-3, 5-11, 13-18, and 20-23 are pending.
-Claims 1-3, 5-11, 13-16, 21, 22 are rejected.
-Claims 17, 18, 20, 23 are allowable.
 
Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


Response to Arguments/Remarks
6.            Applicant's remarks/arguments/response, see page 7-11, filed 08/24/2020, with respect to REMARKS, Claims 1, 2, 9, 10, 21, and 22 are Non-Obvious - U.S.C. § 103, Claims 3, 5, 6,  8, 11, 13, 14, and 16 – 35 - U.S.C. § 103, Claims 7 and 15 are Non-Obvious - U.S.C. § 103, and Conclusion, have been considered, but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 
7.	Applicant's remarks/arguments, see page 7, filed 08/24/2020, with respect to Allowed Claims - Claims 17, 18, 20 and 23, have been acknowledged.  The rejections under 35 USC § 103 of independent Claim 17 and dependent claims 18, 20, and 23 that dependent from Claim 17, has been withdrawn as noted (See Office Action).
The rejection has been revised and set forth below according to the amended claims (see Office Action).
 
Claim Rejections - 35 USC § 103
8.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

9.            Claims 1, 2, 5, 6, 9, 10, 13, 14, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et. al. (US-20090013232-A1), referenced hereafter as “Wan”, in view of Martin et. al (US-20150139000-A1) referenced hereafter as “Martin” further in view of BAGHEL et. al (US-20190245656-A1) referenced hereafter as “BAGHEL”.

Regarding Claim 1 (Currently Amended), Wan teaches:  A system comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations (Wan – See Paragraph 0094 (lines 1-5) & FIG. 6 a and FIG. 6b: Describes multiple Radio node types with radio communication means 605 655 for use in described communication system; In paragraph 0095 (lines 1-9): The method of the invention is implemented by means of program module products comprising software code which are executed on a plurality of entities within a network (NOTE: instructions executed – Processor). The program is distributed and loaded from a computer-usable medium, such as a USB memory etc (NOTE: Memory))
comprising: detecting a fading condition of a device (Wan – See Paragraph 0042: Discussed is the impact of fading fluctuations and interference fluctuations caused by traffic variations causing the channel quality to change unpredictably, and the overall impact on a system with a coded message block transmitted in a multi-carrier system where parts of the code block may experience low transmission quality such that the coded bits of a component are severely distorted or lost to the receiving node; In paragraph 0043: A HARQ (The equalizing HARQ) method is described that detects and retransmits the most distorted parts of a received coded message blocks on components of higher quality ensuring good retransmission quality for those badly distorted parts in the prior transmission; In Paragraph 0045 and FIG. 2 & FIG. 3:  The HARQ method is described with a detection step (Step 210) feedback (Step 220) and retransmissions (Step 225) described; (NOTE: detects distorted part – Detecting Fading)), 
Wan does not appear to explicitly disclose: comprising: detecting a fast-fading condition of a device;
Martin discloses: comprising: detecting a fast-fading condition of a device (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE utilizes metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value for filter coefficients); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan with teachings of Martin, since enables detection of  to the UE(Martin 0072, 0075).
While Wan in view of Martin teaches: A system comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: detecting a fast-fading condition of a device;
furthermore Wan discloses: scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat Request (HARQ) transmission (Wan – See Paragraph 0042: Discussed is the impact of fading fluctuations and interference fluctuations caused by traffic variations causing the channel quality to change unpredictably, and the overall impact on a system with a coded message block transmitted in a multi-carrier system where parts of the code block may experience low transmission quality such that the coded bits of a component are severely distorted or lost to the receiving node; In paragraph 0043: A HARQ (The equalizing HARQ) method is described that detects and retransmits the most distorted parts of a received coded message blocks on components of higher quality ensuring good retransmission quality for those badly distorted parts in the prior transmission; In Paragraph 0045 and FIG. 2 & FIG. 3:  The HARQ method is described with sending node transmitting (Step 205), feedback (Step 220) from receiving node/device, and retransmissions by sending node (Step 225) described; NOTE: HARQ associated in part with fading condition described with feedback and retransmissions scheduled), 
While Wan in view of Martin teaches: A system comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: detecting a fast-fading condition of a device; scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat Request (HARQ) transmission, 
Wan in view of Martin does not appear to explicitly disclose: a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies
BAGHEL discloses: a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies(BAGHEL – See- FIG 5, FIG. 6 & ¶0080: discloses a NR URLLC communication structure based upon the Structure of FIG. 5, defined by two consecutive mini slot structures 602 and 604 (NOTE: mini slot in different times) within a slot structure 601 with resources in time and frequency, whereby mini-slots 602 and 604 could employ the same frequency resources or mini-slots 602 and 604 employ different exclusive or overlapping frequency resources such as for frequency hopping data retransmissions for diversity (NOTE: second mini slot on different frequency than first mini slot); ¶0087 Structure 601 is utilized for URLLC communication data for the D2D communication re-transmitted in the structure 601, utilized for blind retransmission serving as open loop HARQ transmission-retransmission (NOTE: HARQ Transmission) functionality utilizing first mini slot 602 and second mini slot 604 in a frequency hopping diversity configuration where second mini slot 604 utilizes a separate frequency from first mini slot (NOTE: second mini slot on different frequency than first mini slot); ¶0089:discloses structure 601 which includes an acknowledgment portion feedback NAK sent by a UE 104, 350, 450, 451, 452 (NOTE: receiving device) after a back-to-back transmission-retransmission of data of a previous structure 601 (NOTE: sent by transmitting device) was received unsuccessfully by the receiving UE, and furthermore after receiving a NAK associated with a previous NR D2D URLLC transmission by a UE 104, 350, 450, 451, 452 (NOTE: transmitting device), such UE (Note: transmitting device) re-transmits the NR D2D URLLC or again perform back-to-back transmission-retransmission of the previously sent data structure 601 implementing closed loop HARQ (NOTE: HARQ Transmission); NOTE: open loop and closed loop  HARQ transmissions (NOTE: HARQ Transmission) in a slot structure (physical resource block PRB) defined by two consecutive first mini slot and second mini-slot (different times) configurable to utilizing exclusively separate (different) frequency resources for second mini slot),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin with teachings of BAGHEL, since enables frequency hopping for retransmission consecutive mini-slot structure providing an advantage of transmission diversity (BAGHEL – Paragraph 0080, 0087).
While Wan in view of Martin and BAGHEL teaches: A system comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: detecting a fast-fading condition of a device; scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencies
furthermore Wan discloses: and ausing one or more transceivers to transmit, to the device, the HARQ transmission (Wan – ¶ 0045, ¶0052-¶0054, and FIG. 2 & FIG. 3:  The HARQ method is described with sending node transmitting (Step 205), feedback (Step 220) from receiving node/device, and retransmissions by sending node (Step 225) described; FIG. 6a, 6b & ¶0091-¶0092: discloses sending and receiving node modules 605, 610, 615 for transmission, reception tied to the HARQ method; FIG. 6a, 6b & ¶0094: Discloses sending and receiving functionality adapted to both sending and receiving nodes which can be basestation and UE;  NOTE: discloses a transmission reception module (transmitter) adapted to transmitting from the sending node (basestation or UE)  to the receiving node (UE or basestation respectively pertaining to respective sending device) the transmissions for the HARQ process (HARQ transmission),
and furthermore BAGHEL also discloses: and ausing one or more transceivers to transmit, to the device, the HARQ transmission in the first and second mini-slots of the PRB (BAGHEL – FIG.3 & ¶0056, ¶0057 : Discloses UE device including means capable of NR D2D URLLC  device to device communications or transmitting and receiving in a device to device communication utilizing specified transmission and reception structure consisting of a first and second mini-slot, that is smaller than a slot structure; FIG.6 & ¶0084 (lines 18-26) discloses devices performing  URLLC D2D utilizing structure of FIG. 6 such as a UE 104, 104’, 350, 450, 450’ that transmits (NOTE: transmitting device)utilizing structure of FIG. 6 and awaits to receive a NAK from the receiving device (NOTE: NAK from receiving device) indicating a retransmit; ¶0089:discloses structure 601 which includes an acknowledgment portion feedback NAK sent by a UE 104, 350, 450, 451, 452 (NOTE: receiving device) after a back-to-back transmission-retransmission of data of a previous structure 601 (NOTE: sent by transmitting device) was received unsuccessfully by the receiving UE, and furthermore after receiving a NAK associated with a previous NR D2D URLLC transmission by a UE 104, 350, 450, 451, 452 (NOTE: transmitting device), such UE (Note: transmitting device) re-transmits the NR D2D URLLC or again perform back-to-back transmission-retransmission of the previously sent data structure 601 implementing closed loop HARQ (NOTE: HARQ Transmission);  ¶0099 (lines 5-15) & FIG. 10 : discloses a device such as a UE capable of device to device communication utilizing the transceiver for URLLC transmissions, re-transmissions and receptions utilizing disclosed UL/DL communication structure; NOTE: discloses device with transceiver and means to support HARQ transmissions, transmitting utilizing a structure of a first and second mini slot different in time and frequency to a receiving device that receives the HARQ transmission and provides feedback).

Regarding Claim 2 (Previously Presented), Wan in view of Martin and BAGHEL teaches: The system of claim 1, 
furthermore Martin discloses: wherein the operations further comprise: detecting a slow-fading condition of the device (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE relies upon various metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value for filter coefficients).  

Regarding Claim 5 (Currently Amended), Wan in view of Martin and BAGHEL teaches:  The system of claim 1, 
 furthermore BAGHEL discloses: wherein scheduling, based on the fading condition (BAGHEL – FIG. 6 & ¶0084 (lines 1-4) discloses second mini-slot 604 may include a second data portion 630, ….and an acknowledgment (e.g., negative acknowledgement message (NAK)) portion 634; NOTE: FIG. 6 discloses HARQ  NAK feedback message (at least one feedback) in last symbol  (at least one symbol) of slot structure (PRB), second mini slot 604 carries data (PRB carriers data bits) )

Regarding Claim 6. (Currently Amended) Wan in view of Martin and BAGHEL teaches:  The system of claim 5, 
s: wherein the operations further comprise: receiving, via the one or more transceivers, the at least one HARQ feedback message; in response to receiving the at least one HARQ feedback message, determining that the at least one HARQ feedback message comprises and in response to determining that the at least one HARQ feedback message comprises (BAGHEL – See FIG.6 & ¶0084 (lines 18-26) discloses devices performing  URLLC D2D utilizing structure of FIG. 6 such as a UE 104, 104’, 350, 450, 450’ that transmits (NOTE: transmitting device)utilizing structure of FIG. 6 and awaits to receive a NAK from the receiving device (NOTE: NAK from receiving device) indicating a retransmit; ¶0089:discloses structure 601 which includes an acknowledgment portion feedback NAK sent by a UE 104, 350, 450, 451, 452 (NOTE: receiving device) after a back-to-back transmission-retransmission of data of a previous structure 601 (NOTE: sent by transmitting device) was received unsuccessfully by the receiving UE, and furthermore after receiving a NAK associated with a previous NR D2D URLLC transmission by a UE 104, 350, 450, 451, 452 (NOTE: transmitting device), such UE (Note: transmitting device) re-transmits the NR D2D URLLC or again perform back-to-back transmission-retransmission of the previously sent data structure 601 implementing closed loop HARQ (NOTE: HARQ Transmission) NOTE: discloses transmitting device with transceiver and means to support HARQ transmissions, transmitting utilizing a structure of a first and second mini slot different in time and frequency to a receiving device that receives the HARQ transmission and provides NAK feedback, based upon receipt or NAK feedback from receiving device by transmitting device, transmitting device retransmits to receiving device previously sent structure with data - implementing closed loop HARQ  ).

Regarding Claim 9 (Currently Amended), Wan teaches: A method comprising: detecting a fading condition of a device (Wan See – FIG. 2 & Para 0042: Discussed is the impact of fading fluctuations and interference fluctuations caused by traffic variations causing the channel quality to change unpredictably, and the overall impact on a system with a coded message block transmitted in a multi-carrier system where parts of the code block may experience low transmission quality such that the coded bits of a component are severely distorted or lost to the receiving node; In paragraph 0043: A HARQ (The equalizing HARQ) method is described that detects and retransmits the most distorted parts of a received coded message blocks on components of higher quality ensuring good retransmission quality for those badly distorted parts in the prior transmission; In Paragraph 0045 and FIG. 2 & FIG. 3:  The HARQ method is described with a detection step (Step 210) feedback (Step 220) and retransmissions (Step 225) described; (NOTE: detects distorted part – Detecting Fading)),
Wan does not appear to explicitly disclose or strongly suggest: comprising: detecting a fast-fading condition of a device; 
Martin discloses: comprising: detecting a fast-fading condition of a device (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE utilizes metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value for filter coefficients); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan with teachings of Martin, since enables detection of fading conditions at the UE to allow for CQI and resource adjustments to appropriately improve throughput to the UE(Martin 0072, 0075).
A method comprising: detecting a fast-fading condition of a device;
furthermore Wan discloses: scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat  Request (HARQ) transmission (Wan – See Paragraph 0042: Discussed is the impact of fading fluctuations and interference fluctuations caused by traffic variations causing the channel quality to change unpredictably, and the overall impact on a system with a coded message block transmitted in a multi-carrier system where parts of the code block may experience low transmission quality such that the coded bits of a component are severely distorted or lost to the receiving node; In paragraph 0043: A HARQ (The equalizing HARQ) method is described that detects and retransmits the most distorted parts of a received coded message blocks on components of higher quality ensuring good retransmission quality for those badly distorted parts in the prior transmission; In Paragraph 0045 and FIG. 2 & FIG. 3:  The HARQ method is described with feedback (Step 220) and retransmissions (Step 225) described. NOTE: HARQ associated in part with fading condition described with feedback and retransmissions scheduled),
While Wan in view of Martin teaches: A method comprising: detecting a fast-fading condition of a device; scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat  Request (HARQ) transmission, 
Wan in view of Martin does not appear to explicitly disclose: a Hybrid Automatic Repeat  Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencie
BAGHEL discloses: a Hybrid Automatic Repeat  Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencie (BAGHEL – See- FIG 5, FIG. 6 & ¶0080: discloses a NR URLLC communication structure based upon the Structure of FIG. 5, defined by two consecutive mini slot structures 602 and 604 (NOTE: mini slot in different times) within a slot structure 601 with resources in time and frequency, whereby mini-slots 602 and 604 could employ the same frequency resources or mini-slots 602 and 604 employ different exclusive or overlapping frequency resources such as for frequency hopping data retransmissions for diversity (NOTE: second mini slot on different frequency than first mini slot); ¶0087 Structure 601 is utilized for URLLC communication data for the D2D communication re-transmitted in the structure 601, utilized for blind retransmission serving as open loop HARQ transmission-retransmission (NOTE: HARQ Transmission) functionality utilizing first mini slot 602 and second mini slot 604 in a frequency hopping diversity configuration where second mini slot 604 utilizes a separate frequency from first mini slot (NOTE: second mini slot on different frequency than first mini slot); ¶0089:discloses structure 601 which includes an acknowledgment portion feedback NAK sent by a UE 104, 350, 450, 451, 452 (NOTE: receiving device) after a back-to-back transmission-retransmission of data of a previous structure 601 (NOTE: sent by transmitting device) was received unsuccessfully by the receiving UE, and furthermore after receiving a NAK associated with a previous NR D2D URLLC transmission by a UE 104, 350, 450, 451, 452 (NOTE: transmitting device), such UE (Note: transmitting device) re-transmits the NR D2D URLLC or again perform back-to-back transmission-retransmission of the previously sent data structure 601 implementing closed loop HARQ (NOTE: HARQ Transmission); NOTE: open loop and closed loop  HARQ transmissions (NOTE: HARQ Transmission) in a slot structure (physical resource block PRB) defined by two consecutive first mini slot and second mini-slot (different times) configurable to utilizing exclusively separate (different) frequency resources for second mini slot),
(BAGHEL – Paragraph 0080, 0087).
While Wan in view of Martin and BAGHEL teaches: A method comprising: detecting a fast-fading condition of a device; scheduling, based on the fast-fading condition, a Hybrid Automatic Repeat  Request (HARQ) transmission in first and second mini-slots of a Physical Resource Block (PRB) that are at different times and in different frequencie
furthermore Wan discloses: transmitting, to the device, the HARQ transmission (Wan – ¶ 0045, ¶0052-¶0054, and FIG. 2 & FIG. 3:  The HARQ method is described with sending node transmitting (Step 205), feedback (Step 220) from receiving node/device, and retransmissions by sending node (Step 225) described; FIG. 6a, 6b & ¶0091-¶0092: discloses sending and receiving node modules 605, 610, 615 for transmission, reception tied to the HARQ method; FIG. 6a, 6b & ¶0094: Discloses sending and receiving functionality adapted to both sending and receiving nodes which can be basestation and UE;  NOTE: discloses a transmission reception module (transmitter) adapted to transmitting from the sending node (basestation or UE)  to the receiving node (UE or basestation respectively pertaining to respective sending device) the transmissions for the HARQ process (HARQ transmission),
and furthermore BAGHEL also discloses:  transmitting, to the device, the HARQ transmission in the first and second mini- slots of the PRB (BAGHEL – FIG.3 & ¶0056, ¶0057 : Discloses UE device including means capable of NR D2D URLLC  device to device communications or transmitting and receiving in a device to device communication utilizing specified transmission and reception structure consisting of a first and second mini-slot, that is smaller than a slot structure; FIG.6 & ¶0084 (lines 18-26) discloses devices performing  URLLC D2D utilizing structure of FIG. 6 such as a UE 104, 104’, 350, 450, 450’ that transmits (NOTE: transmitting device)utilizing structure of FIG. 6 and awaits to receive a NAK from the receiving device (NOTE: NAK from receiving device) indicating a retransmit; ¶0089:discloses structure 601 which includes an acknowledgment portion feedback NAK sent by a UE 104, 350, 450, 451, 452 (NOTE: receiving device) after a back-to-back transmission-retransmission of data of a previous structure 601 (NOTE: sent by transmitting device) was received unsuccessfully by the receiving UE, and furthermore after receiving a NAK associated with a previous NR D2D URLLC transmission by a UE 104, 350, 450, 451, 452 (NOTE: transmitting device), such UE (Note: transmitting device) re-transmits the NR D2D URLLC or again perform back-to-back transmission-retransmission of the previously sent data structure 601 implementing closed loop HARQ (NOTE: HARQ Transmission);  ¶0099 (lines 5-15) & FIG. 10 : discloses a device such as a UE capable of device to device communication utilizing the transceiver for URLLC transmissions, re-transmissions and receptions utilizing disclosed UL/DL communication structure; NOTE: discloses device with transceiver and means to support HARQ transmissions, transmitting utilizing a structure of a first and second mini slot different in time and frequency to a receiving device that receives the HARQ transmission and provides feedback).

Regarding Claim 10 (Currently Amended), Wan in view of Martin and BAGHEL teaches: The method of claim 9, 
furthermore Martin discloses: further comprising:  of the device (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE relies upon various metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value for filter coefficients)

Regarding Claim 13. (Currently Amended) Wan in view of Martin and BAGHEL teaches: The method of claim 9, 
furthermore BAGHEL discloses: wherein scheduling, based on the fast-fading condition(BAGHEL - See rejection of parallel/similar features in claim 5).  
 
Regarding Claim 14 (Currently Amended), Wan in view of Martin and BAGHEL teaches: The method of claim 13,
furthermore BAGHEL discloses: further comprising: receiving the at least one HARQ feedback message in the PRB; determining that the at least one HARQ feedback message comprises comprises  (BAGHEL - See rejection of parallel/similar features in claim 6).  

Regarding Claim 21. (Previously presented) Wan in view of Martin and BAGHEL teaches:  The system of claim 1, 
furthermore Martin discloses:  wherein detecting the fast-fading condition comprises: identifying a Doppler shift of a wireless signal transmitted between the device and the system; and determining that the Doppler shift is greater than a threshold (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE utilizes metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value 1 or 0 for filter coefficients, where the coefficients are tied to input values for channel dynamics based upon real values associated with metrics that is a Doppler shift – pole values of 1 or 0 related to Doppler shift and therefore fast fading or slow fading).  

Regarding Claim 22 (Previously Presented) Wan in view of Martin and BAGHEL teaches:  The method of claim 9, 
furthermore Martin discloses:  wherein detecting the fast-fading condition comprises: identifying a Doppler shift of a wireless signal transmitted between the device and a system; and determining that the Doppler shift is greater than a threshold (Martin – See FIG. 4 & Para 0072 (lines 1-19; 20-30): Discloses detection of fast fading or alternately slowly varying channel, based on changes in the coefficients used by an adaptive filter 428 for the receiver 410, whereby filter coefficients are tied to input values related to channel dynamics based upon real values, whereby the UE utilizes metrics including Doppler estimations of frequency shift of carrier frequency.  Furthermore coefficients for an LP filter correlating to pole values are closer to 1 determine fast fading, and coefficients for filter correlating to a pole value of 0 gives more is for a slowly varying or fading channel; NOTE: UE configured to determine a fast fading or slow fading condition based upon a threshold or pole value 1 or 0 for filter coefficients, where the coefficients are tied to input values for channel dynamics based upon real values associated with metrics that is a Doppler shift – pole values of 1 or 0 related to Doppler shift and therefore fast fading or slow fading).  

10.            Claims 3, 8, 11, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Martin and BAGHEL, further in view of Park et. al (US-20190158251-A1) referenced hereafter as “Park”.

Regarding Claim 3 (Currently Amended), Wan in view of Martin and BAGHEL teaches: The system of claim 2, the HARQ transmission being a first HARQ transmission, the PRB being a first PRB, the different times being first and second times, the different frequencies  frequencies, 
	furthermore Wan in view of Martin discloses: wherein the operations further comprise: in response to detecting the slow-fading condition: scheduling a HARQ transmission (See rejections of Claim 1, and Claim 2), 
furthermore Wan discloses: scheduling a second HARQ transmission (Wan – See ¶0057- Discloses The steps of the method are typically repeated for each transmission, i.e. a retransmission based on all the previous received transmissions, can be seen as a first transmission as viewed from a subsequent transmission; NOTE: A first retransmission based upon feedback can be followed by a second repetition of a HARQ transmission)
Wan in view of Martin and BAGEL does not appear to explicitly disclose: scheduling a second HARQ transmission in third and fourth mini-slots of a second PRB that are at a same third time or in a same third frequency
scheduling a second HARQ transmission in third and fourth mini-slots of a second PRB that are at a same third time or in a same third frequency(PARK – See FIG. 7B Para 0100 (lines 5-9):  In FIG. 7B, in some aspects, a mini-slot 708 may be included in the control portion 702 (e.g., the DL common burst portion 702) of the DL-centric slot, whereby the mini-slot 708 may include hybrid automatic repeat request ( HARQ) data (e.g., data associated with a HARQ transmission, like a retransmission, of a HARQ process), while the remainder of the control portion 702 may not include HARQ data; Note two mini slots 708 in same time on either sides of the PDCCH 702).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin and BAGHEL with teachings of PARK, since it enables a latency and/or a reliability requirement or threshold of a service such as for a low latency service, an ultra-reliable low-latency communication (URLLC) service, and/or the like to be satisfied without impacting network performance (Park  – 0113).

Regarding Claim 8 (Previously Presented), Wan in view of Martin, and BAGHEL teaches: The system of claim 1, wherein causing the one or more transceivers to transmit, transmitting, to the device, the HARQ transmission in the one or more mini-slots of the PRB 
Wan in view of Martin and BAGHEL does not appear to explicitly disclose: comprises transmitting the HARQ transmission in a Physical Downlink Control Channel (PDCCH)
Park discloses: comprises transmitting the HARQ transmission in a Physical Downlink Control Channel (PDCCH) (Park – See FIG. 7B & Para 100 (lines 1-9) discloses a mini-slot 708 may be included in the control portion 702 whereby, the mini-slot 708 may be used to transmit data to a particular UE, and furthermore where the mini-slot 708 may include HARQ data - data associated with a HARQ transmission, like a retransmission, of a HARQ process; See FIG. 8B and Para 0113 (lines 1-20) discloses a control portion of a slot (e.g., control portion 702 or control portion 802 of a DL-centric slot or an UL-centric slot, respectively) may include one or more mini-slots (e.g., mini-slots 708 or 808) for transmitting data (e.g., HARQ data associated with a HARQ process) to a UE; NOTE HARQ retransmission included in Control or PDCCH).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin and BAGHEL with teachings of PARK, since it enables a latency and/or a reliability requirement or threshold of a service such as for a low latency service, an ultra-reliable low-latency communication (URLLC) service, and/or the like to be satisfied without impacting network performance (Park  – 0113).

Regarding Claim 11 (Currently Amended), Wan in view of Martin and BAGHEL teaches:  The method of claim 10, the HARQ transmission being a first HARQ transmission, the PRB being a first PRB, the different times being first and second times, the different frequencies frequencies, 
furthermore Wan in view of Martin discloses: the method further comprising: in response to detecting the slow-fading condition, scheduling a HARQ transmission (See rejections of Claim 9, and Claim 10)
furthermore Wan discloses: scheduling a second HARQ transmission (Wan – See ¶0057- Discloses The steps of the method are typically repeated for each transmission, i.e. a retransmission based on all the previous received transmissions, can be seen as a first transmission as viewed from a subsequent transmission; NOTE: A first retransmission based upon feedback can be followed by a second repetition of a HARQ transmission)
Wan in view of Martin and BAGHEL does not appear to explicitly disclose: scheduling a second HARQ transmission in third and fourth mini-slots that are at a same third time or in a same third frequency
scheduling a second HARQ transmission in third and fourth mini-slots that are at a same third time or in a same third frequency(PARK – See FIG. 7B Para 0100 (lines 5-9):  In FIG. 7B, in some aspects, a mini-slot 708 may be included in the control portion 702 (e.g., the DL common burst portion 702) of the DL-centric slot, whereby the mini-slot 708 may include hybrid automatic repeat request ( HARQ) data (e.g., data associated with a HARQ transmission, like a retransmission, of a HARQ process), while the remainder of the control portion 702 may not include HARQ data; Note two mini slots 708 in same time on either sides of the PDCCH 702).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin and BAGHEL with teachings of PARK, since it enables a latency and/or a reliability requirement or threshold of a service such as for a low latency service, an ultra-reliable low-latency communication (URLLC) service, and/or the like to be satisfied without impacting network performance (Park  – 0113).

Regarding Claim 16 (Previously Presented) Wan in view of Martin, and BAGHEL teaches: The method of claim 9, wherein transmitting, to the device, the HARQ transmission in the first and second mini-slots of the PRB 
Wan in view of Martin and BAGHEL does not appear to explicitly disclose: comprises transmitting the HARQ transmission in a Physical Downlink Control Channel (PDCCH).  
Park discloses: comprises transmitting the HARQ transmission in a Physical Downlink Control Channel (PDCCH) (Park – See FIG. 7B & Para 100 (lines 1-9) discloses a mini-slot 708 may be included in the control portion 702 whereby, the mini-slot 708 may be used to transmit data to a particular UE, and furthermore where the mini-slot 708 may include HARQ data - data associated with a HARQ transmission, like a retransmission, of a HARQ process; See FIG. 8B and Para 0113 (lines 1-20) discloses a control portion of a slot (e.g., control portion 702 or control portion 802 of a DL-centric slot or an UL-centric slot, respectively) may include one or more mini-slots (e.g., mini-slots 708 or 808) for transmitting data (e.g., HARQ data associated with a HARQ process) to a UE; NOTE HARQ retransmission included in Control or PDCCH).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin and BAGHEL with teachings of PARK, since it enables a latency and/or a reliability requirement or threshold of a service such as for a low latency service, an ultra-reliable low-latency communication (URLLC) service, and/or the like to be satisfied without impacting network performance (Park  – 0113).

11.            Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Martin, and BAGHEL, further in view of HUANG et. al (US-20190159194-A1) referenced hereafter as “HUANG”.

Regarding Claim 7. (Currently Amended) Wan in view of Martin, and BAGHEL teaches: The system of claim 5, 
furthermore BAGHEL discloses: the different frequencies frequency  frequency (BAGHEL - FIG. 6 & ¶0080: discloses a NR URLLC communication structure based upon the Structure of FIG. 5, defined by two consecutive mini slot structures 602 and 604 (NOTE: mini slot in different times) within a slot structure 601 with resources in time and frequency, whereby mini-slots 602 and 604 could employ the same frequency resources or mini-slots 602 and 604 employ different exclusive or overlapping frequency resources such as for frequency hopping data retransmissions for diversity (NOTE: second mini slot on different frequency than first mini slot);NOTE First and second frequencies for individual first and second mini slots),
wherein scheduling, in the at least one symbol of the PRB, the at least one HARQ feedback message comprises scheduling the at least one HARQ feedback message in at least one terminal symbol of a corresponding to a frequency (BAGHEL – FIG. 6 & ¶0084 (lines 1-4) discloses second mini-slot 604 may include a second data portion 630, ….and an acknowledgment (e.g., negative acknowledgement message (NAK)) portion 634; NOTE: FIG. 6 discloses HARQ  NAK feedback message (at least one feedback) in last symbol  (at least one symbol) of slot structure (PRB), second mini slot 604 carries data (PRB carriers data bits): NOTE: feedback is in terminal symbol of second mini slot or a second frequency )
Wan in view of Martin and BAGHEL does not appear to explicitly disclose: scheduling the at least one HARQ feedback message in at least one symbol a corresponding to a third frequency,
HUANG discloses: scheduling at least one HARQ feedback message in at least one symbol a corresponding to a third frequency (HUANG – See FIG. 7A & 0090 (lines 1-7): [0090] As shown by reference number 720, a plurality of HARQ feedback signals may be mapped in a diagonal pattern with regard to symbols and subcarriers of the uplink shared channel. A HARQ feedback signal may include a HARQ ACK and/or a HARQ NACK. For example, consider a first HARQ feedback signal (shown by reference number 720) and a second HARQ feedback signal (shown by reference number 725). As can be seen, the second HARQ feedback signal is mapped to a next symbol in time and a next subcarrier in relation to the first HARQ feedback signal; NOTE: Individual HARQ feedback in symbols shifted in time and frequency/carrier whereby the HARQ feedback is mapped on adjacent frequency hopping slots of 1st through 11th frequencies including a 3rd frequency ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan in view of Martin and BAGHEL with teachings of HUANG, since frequency and time diversity of the HARQ feedback signals is improved (HUANG  – 0090).

Regarding Claim 15. (Currently Amended) Wan in view of Martin, and BAGHEL teaches: The method of claim 13, the different frequencies frequency  frequency, 
furthermore BAGHEL discloses: wherein scheduling, in the at least one symbol of the PRB, the at least one HARQ feedback message comprises scheduling the at least one HARQ feedback message in at least one terminal symbol of a corresponding to a frequency (BAGHEL - See rejection of similar parallel claim 7),
Wan in view of Martin and BAGHEL does not appear to explicitly disclose: scheduling the at least one HARQ feedback message in at least one symbol a corresponding to a third frequency,
HUANG discloses: scheduling at least one HARQ feedback message in at least one symbol a corresponding to a third frequency (HUANG –  See rejection of similar parallel claim 7).  

Allowable Subject Matter
12.	In the claims/amendments filed on 08/24/2020, Claims 17, 18, 20, 23 are allowed. An updated search has been performed, and the following is a statement of reasons for allowance:
 
Regarding Claim 17, different prior arts of record respectively disclose the following: 
-a first prior art of record discloses:  a device which detects a fast fading condition;
-a second prior art of record discloses: scheduling a Hybrid Automatic Repeat Request transmission caused by a fading condition; 
-a third prior art of record discloses: scheduling in 1st and 2nd mini-slots of a Physical Resource Block a Hybrid Automatic Repeat Request transmission in different times; 
 scheduling a Physical Resource Block at different times and frequencies; 
-a fifth prior art of record discloses: scheduling HARQ transmissions in two individual mini slots in different times and frequencies in a physical resource block structure;
-a sixth prior art of record discloses: scheduling a HARQ feedback in 1st and 2nd symbols of a PRB;
-and a seventh prior art of record discloses: scheduling Ultra Reliable Low Latency Communication data bits in several 3rd symbols of a PRB.

However, the prior art of record fails to disclose, alone, individually or in any reasonable combination: 
-scheduling, based on the fast-fading condition, (i) a Hybrid Automatic Repeat Request (HARQ) transmission in first and second mini- slots of a Physical Resource Block (PRB) that are at different times and in different frequencies; 
- and scheduling, based on the fast-fading condition,  (ii) a HARQ feedback message in first and second symbols of the PRB; 
-and scheduling, based on the fast-fading condition,  (iii) Ultra Reliable Low Latency Communication (URLLC) data bits in multiple third symbols of the PRB; 

Regarding Claims 18, 20, 23, these are dependent claims which are allowed only on the basis of the dependence of the Claims 18, 20, 23 on independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
Jan 11, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414